DETAILED ACTION
Response to Amendment
Due to applicant’s amendment filed on April 16, 2021, the 112(b) rejections in the previous office action (dated 10/06/2020), are hereby withdrawn. Claims 1, 12, 25 and 26 have been amended, claims 2-4, 6, and 16-20 have been cancelled, and claims 5, 7-11, 13-15 and 21-24 were previously presented. 
	Therefore, claims 1, 5, 7-15 and 21-26 are currently pending.


Claim Objections
Claims 5, 7-11, 23, 25 and 26 is/are objected to because of the following informalities:  In claims 5, 7-11, 23, 25 and 26 (respectively), the preamble of each claim reads, “The humidity control device of claim…” which should all be change to “The [[humidity control device]] consumer product package  of claim…” to establish the proper antecedent basis.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 5, 7-15 and  21-26 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claim 1, Ln. 9-13, the phrase in each instance, “…the inner surface of the consumer product package wall…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. For instance, is the applicant encompassing “an interior surface” (claim 1, Ln. 4) when referring to “the inner surface of the consumer product package wall…” or a different “surface”? Further clarification is required.
	In claim 12, Ln. 9, the phrase, “…the consumer product package…” lacks antecedent basis and renders the claim to be vague and indefinite because the applicant establishes “a humidity control device” in reference to “a consumer product package” (claim 12, Ln. 2), which has not been positively recited (since it has been recited in the preamble – to which no patentable weight has been given).  
Examiner’s note: Applicant is reminded that claim preamble language may not be treated as a limitation where it merely states an intended use of the system and is unnecessary to define the invention.  It has been held that a preamble is denied the effect of a limitation where the claim is drawn to structure and the portion of the claim following the preamble is a self-contained description of the structure not dependent upon the introductory clause for completeness.  See MPEP §2111.02(II)
	In claim 25, Ln. 2, the phrase, “…the inner surface of the consumer product package wall…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. For 
	In claim 26, Ln. 2, the phrase, “…the inner surface of the consumer product package wall…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. For instance, is the applicant encompassing “an interior surface” (claim 1, Ln. 4; which claim 26 depends from) when referring to “the inner surface of the consumer product package wall…” or a different “surface”? Further clarification is required.
As for claims 5, 7-11, 13-15, and 21-26, due to their dependencies from claims 1 and 12 (respectively), they too have these deficiencies. 
Examiner's note: Applicant should carefully proofread all claims and make all necessary corrections.  Furthermore, in view of the massive rejection under 35 USC 112, the invention as claimed could not be understood, and prior art could not be properly applied. However, to the extent that the invention could be understood as disclosed, a search has been conducted, and the following prior art is believed to be relevant.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 7-8, 10-11, 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (US 5944306; hereinafter Maeda) and further in view of Jons (US 20140270581 – art of record; hereinafter Jons) and Houmani (US 20150201673 – art of record; hereinafter Houmani). 
Regarding claim 1, Maeda teaches a consumer product package (110; as shown in Figs. 2 and 4a-c) having controlled headspace relative humidity, the consumer product package comprising: 
a consumer product package wall (112); and 
a humidity control device consisting essentially of: 
a humidity control agent (106) arranged on the inner surface of the consumer product package wall (Maeda Col. 3 Ln. 51-61, Col. 4 Ln. 3-11 and Col. 4 Ln. 51 – Col. 5 Ln. 16).
Examiner’s note: Maeda further teaches the following, “…If necessary, the humidity control agent may be wrapped with a dust-free material…” (see Col. 3 Ln. 59-61). With this in mind, it can be considered that Maeda teaches the humidity control agent being covered, much like the claimed invention.  However, Maeda does not go into detail about what type of the dust-proof material is being used and how it’s wrapped around the humidity control agent and/or relative to the interior surface of the package wall; emphasis added.
	Thus, Maeda fails to teach a permeable layer comprising a material that is gas permeable and liquid impermeable; and an adhesive coupling the permeable layer to the inner surface of the consumer product package wall.
	Jons is in the same field of endeavor as the claimed invention and Maeda, which is an environmentally controlled product package. Jons teaches a consumer product package (10) comprising: a consumer product package wall (12) having an interior surface; and a control device (i.e. in the form of an oxygen remover (40)), a permeable layer (44) comprising a material that is gas permeable and liquid impermeable (see Jons [0020]) and covers the control device, an adhesive coupling the permeable layer to the inner surface of the consumer product package wall (see Jons Figs. 2-3), and the control device arranged on the inner surface of the consumer product package wall and between the inner surface of the consumer product package wall and the permeable layer (Jons [0015-0036] and Figs. 1-3).
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide or wrap the humidity control agent (of Maeda) with a similar permeable layer (as taught by Jons) which allows the agent to control the humidity inside the package, but protects the package contents from wicking or leaking of the agent. See MPEP §2144.07
	Furthermore, Maeda fails to teach the humidity control agent being configured for two-way humidity control of headspace within the consumer product package.
	Houmani is in the same field of endeavor as the claimed invention and Maeda, which is which is an environmentally (i.e. humidity) controlled product package. Houmani teaches a consumer product package (20) with a humidity control device, wherein the humidity control device having a humidity control agent (30); wherein the humidity control agent being configured for two-way humidity control of headspace within the consumer product package (Houmani ‘673 [0012-0030] and Figs. 1-3). 
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the humidity control agent (of Maeda) to have two-way humidity control (as taught by Houmani) to regulate the relative humidity within the consumer product package. Additionally, the humidity control device or agent of both Maeda and Houmani are considered to be art-recognized equivalents at the time of the invention was made, one ordinary skill in the art would have found it obvious to substitute the humidity control agent (Houmani) for the humidity control agent (of Maeda). An express suggestion to substitute See MPEP§2143(I)(B) or §2144.06(II)
Regarding claim 7, modified Maeda as above further teaches wherein the permeable layer comprises at least one of a polymeric film, fibrous polyethylene, elastomer, polyamide, paper, foil, metalized polyester, copolymer, polyolefin, copolyester, polylactic acid, and polyurethane (Jons [0020]).
Regarding claim 8, modified Maeda as above further teaches wherein the permeable layer comprises a microperforated material (Jons [0020]).
Examiner’s note: Jons suggests the following, “Additionally, the water impermeable membrane 44 may have small pores and be hydrophobic or oleophobic, so that liquid does not pass through at low (<1 bar) pressure…” Examiner consider this disclosure to teach the claimed limitation as set forth in claim 8; emphasis added.
Regarding claim 10, modified Maeda as above further teaches wherein the humidity control agent comprises a saturated solution (Houmani [0007, 0016 and 0018]).
Regarding claim 11, modified Maeda as above further teaches wherein the humidity control agent comprises at least one of a salt (Houmani [0007, 0015-0016 and 0018]).
Regarding claim 25, modified Maeda as above further teaches wherein the permeable layer is coupled to the inner surface of the consumer product package wall via the adhesive only around a periphery of the permeable layer (see Jons Figs. 2-3).
Regarding claim 26, modified Maeda as above further teaches wherein the permeable layer is coupled to the inner surface of the consumer product package wall via the adhesive around the humidity control agent.


Claims 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the applied references (as applied to claim 1 above) and further in view of Egberg et al. (US 20150328584 – art of record; hereinafter Egberg).
Regarding claim 5, modified Maeda as above further teaches above teaches all the structural limitations as set forth in claim 1, except for wherein the adhesive is a hot-melt adhesive or is heat activated.
	Edberg is in the same field of endeavor as the claimed invention and Maeda, which is an environmentally (i.e. humidity) controlled product package. Edberg teaches a humidity control device (20) for controlling headspace relative humidity in a consumer product package (22), the humidity control device consisting of a base layer (14); a permeable layer (16) comprising a material that is gas permeable and liquid impermeable, wherein the permeable layer is coupled to the base layer via an adhesive (i.e. heat sealed – which suggests a heat activated adhesive); and a humidity control agent (10) arranged on the base layer and between the base layer and permeable layer (Edberg [0018-0033] and Figs. 1-2).
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a similar heat-activated adhesive (as taught by Edberg) between the base layer and the permeable layers (of Maeda) for a better securement of the permeable layer to the base layer. See MPEP §2144.07
Regarding claim 9, modified Maeda as above further teaches wherein the permeable layer comprises a material with a WVTR of between 10 and 85 grams of water per 100 square inches per 24 hours (Edberg [0012]).


Claims 12-14 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over the applied references (as applied to claim 1 above) and further in view of Wilking (US 5698217 – art of record; hereinafter Wilking).
Regarding claim 12, modified Maeda as above further teaches a humidity control device for controlling relative humidity in a consumer product package, the humidity control device comprising:
a packet (i.e. wrapped) comprising:
a permeable layer comprising a permeable layer material, said permeable layer material being permeable to water vapor and impermeable to liquids, and
a base layer comprising a base layer material;
an adhesive adhering the permeable layer to the base layer; and 
a humidity control agent arranged on the base layer within the packet between the permeable layer and the base layer and configured for two-way humidity control of a headspace within the consumer product package.
	However, Maeda fails to teach an adhesive backing provided on the base layer for adhering to an inner surface of the consumer product package.
	Wilking is in the same field of endeavor as the claimed invention and Maeda, which is an environmentally controlled package (i.e. using a desiccant). Wilking teaches a control device (capable of controlling relative humidity in a consumer product package (12)), the control device comprises: 
a packet (20) having: a permeable layer (22) comprising a material that is gas permeable and liquid impermeable, and
a base layer (24) comprising a base layer material;
an adhesive adhering the permeable layer to the base layer;
see Wilking Fig. 1) for adhering to an inner surface (14) of the consumer product package; and 
a humidity control agent (28) arranged on the base layer with the packet between the permeable layer and the base layer (Wilking Col. 2 Ln. 27 – Col. 12 Ln. 1). 
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the base layer of the wrapped humidity control device (of Maeda) with a similar adhesive backing (as taught by Wilking) to minimize the movement of the wrapped humidity control agent (or device) within the consumer product package. See MPEP §2144.07
Regarding claim 13, modified Maeda as above further teaches wherein the permeable layer comprises at least one of a polymeric film, fibrous polyethylene, elastomer, polyamide, paper, foil, metalized polyester, copolymer, polyolefin, copolyester, polylactic acid, and polyurethane (Jons [0020]).
Regarding claim 14, modified Maeda as above further teaches wherein the permeable layer comprises a microperforated material (Jons [0020]).
Examiner’s note: Jons suggests the following, “Additionally, the water impermeable membrane 44 may have small pores and be hydrophobic or oleophobic, so that liquid does not pass through at low (<1 bar) pressure…” Examiner consider this disclosure to teach the claimed limitation as set forth in claim 14; emphasis added.
Regarding claim 21, modified Maeda as above further teaches wherein the base layer is flexible or foldable.
Regarding claim 22, modified Maeda as above further teaches wherein the base layer is rigid.
Regarding claim 23, modified Maeda as above further teaches wherein the adhesive is a pressure sensitive adhesive (Wilking Col. 5 Ln. 25-28 and Fig. 1).
Regarding claim 24, modified Maeda as above further teaches wherein the permeable layer material and the base layer material are different materials.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the applied references (as applied to claim 12 above) and further in view of Egberg et al. (US 20150328584 – art of record; hereinafter Egberg).
Regarding claim 15, modified Maeda as above further teaches all the structural limitations as set forth in claim 12, except for wherein the permeable layer comprises a material with a WVTR of between 10 and 85 grams of water per 100 square inches per 24 hours.
	Edberg is in the same field of endeavor as the claimed invention and Maeda, which is an environmentally (i.e. humidity) controlled product package. Edberg teaches a humidity control device (20) for controlling headspace relative humidity in a consumer product package (22), the humidity control device consisting of
a base layer (14); 
a permeable layer (16) comprising a material that is gas permeable and liquid impermeable, wherein the permeable layer is coupled to the base layer via an adhesive (i.e. heat sealed – which suggests a heat activated adhesive), wherein the permeable layer material comprises a WVTR of between 10 and 85 grams of water per 100 square inches per 24 hours; and 
a humidity control agent (10) arranged on the base layer and between the base layer and permeable layer (Edberg [0018-0033] and Figs. 1-2).
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the permeable layer (of Maeda) with a similar moisture vapor transmission rate (as taught by Egberg) to maintain a proper moisture level within the consumer product package. See MPEP §2144.07


Response to Arguments
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Applicant’s arguments with respect to claims 1, 5, 7-15 and 21-26 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents are listed on the attached PTO-892 form.
Examiner has cited particular paragraphs and/or columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B. V. P./
Examiner, Art Unit 3736

/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736